Citation Nr: 1532468	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-07 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for Crohn's disease, gastritis and hiatal hernia/gastroesophageal reflux disease (claimed as acid reflux), and history of ulcers.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from February 1984 to January 2009.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection.  The RO assigned an initial disability rating of 10 percent, retroactively effective from February 1, 2009.  The Veteran perfected a timely appeal of this issue.

In June 2015, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.

Following the most recent readjudication of this appeal in the February 2012 Statement of the Case (SOC), the Veteran submitted additional medical evidence.  This evidence was not reviewed by the RO in the first instance.  However, the Veteran waived his right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in a statement dated in June 2015.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

Initially, at his June 2015 Board hearing, the Veteran testified that he received private treatment only for his service-connected disability.  The Veteran submitted some of these private treatment records following the Board hearing.  However, attempts by the RO to obtain a complete copy of these private treatment records have not been made.  Upon remand, the pertinent private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  

Additionally, the Veteran's last VA examination to assess the severity of his service-connected Crohn's disease, gastritis and hiatal hernia/gastroesophageal reflux disease (claimed as acid reflux), and history of ulcers was in January 2009.  This examination is now over six years old.  At his June 2015 Board hearing, the Veteran testified that his symptoms had worsened since that examination.  The Veteran also submitted a private medical opinion dated in June 2015 that found the service-connected disability to be "severe" and "uncontrolled" - which was not documented at the prior VA examination.  Therefore, another VA examination is necessary to determine the current severity of the Veteran's Crohn's disease, gastritis and hiatal hernia/gastroesophageal reflux disease (claimed as acid reflux), and history of ulcers.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the appropriate release form, including contact information, authorizing VA to request his private treatment records, as described at his June 2015 Board hearing.  

If the necessary authorization is obtained, the AOJ should then obtain the private medical records from the physicians.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After associating any additional evidence with the claims file, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected Crohn's disease, gastritis and hiatal hernia/gastroesophageal reflux disease (claimed as acid reflux), and history of ulcers.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the Crohn's disease, gastritis and hiatal hernia/gastroesophageal reflux disease (claimed as acid reflux), and history of ulcers should be reported in detail.  

The examiner is to report the severity of the Veteran's Crohn's disease, gastritis and hiatal hernia/gastroesophageal reflux disease (claimed as acid reflux), and history of ulcers in terms conforming to the appropriate rating criteria. 

The examiner should set forth a complete rationale for all findings and conclusions.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

3.  After the above actions have been completed, readjudicate the Veteran's claim, to include consideration of whether the Veteran's service-connected disability warrants separate ratings.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

